UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1793


HEATHER C. HOFFMAN,

                    Plaintiff - Appellant,

             v.

CHARTER COMMUNICATIONS, INC.,

                    Defendant - Appellee,

             and

SPECTRUM MANAGEMENT HOLDING COMPANY LLC, f/k/a Time Warner
Inc.,

                    Defendant.


Appeal from the United States District Court for the District of South Carolina, at
Beaufort. Richard Mark Gergel, District Judge. (9:18-cv-01145-RMG)


Submitted: October 26, 2018                                  Decided: November 6, 2018


Before GREGORY, Chief Judge, and WYNN and HARRIS, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Heather C. Hoffman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Heather C. Hoffman seeks to appeal the district court’s order dismissing her civil

complaint without prejudice. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541, 545-46 (1949). Because Hoffman could potentially amend her complaint to allege a

proper basis to support federal jurisdiction, the order she seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1067 (4th Cir. 1993) (alteration and internal

quotation marks omitted); accord Goode v. Cent. Va. Legal Aid Soc’y, 807 F.3d 619,

626-27 (4th Cir. 2015). Accordingly, we dismiss the appeal for lack of jurisdiction and

remand the case to the district court with instructions to allow Hoffman to file an

amended complaint. See Goode, 807 F.3d at 630. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                            DISMISSED AND REMANDED




                                              2